DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: published paragraph [0027] recites inlet chambers 52a, 52h, whereas examiner presumes applicant intended to recite 52a, 52b. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirschman (US 2019/0099050).
Kirschman shows a hand dryer, comprising: a mounting structure having a planar surface for adjoining to a planar surface of a mounting wall upon which the hand dryer is mounted (16, fig. 2); a motor for rotating a fan that generates an air flow (12, 14, fig. 5, examiner notes that an electric fan inherently requires a motor to rotate fan blades), wherein the motor is mounted transversely upon the mounting structure such that a plane of motor rotation is parallel to the planar surface of the mounting wall, and wherein an axis of motor rotation is perpendicular to the mounting wall (12, 14, fig. 5, motor, not shown, would be concentric with axis of the rotor turning the fan blade); a nozzle for receiving the air flow from the motor, and for directing the air flow toward hands of a user [0081-0082]; and an air intake for supplying air to the motor (18, 20, fig. 1), the air intake comprising: a first side side-mounted air intake, mounted along a first side the motor, for receiving a first transverse flow of air (18, fig. 1); a second side side-mounted air intake, mounted along a second side the motor opposite the first side, for receiving a second transverse flow of air (20, fig. 1); a recessed portion, configured between the first and second side-mounted air intakes, for receiving the motor, and fluidly connecting the motor to the first and second side-mounted air intakes (portion illustrated exterior to 12, 14, see sketch below); further comprising a motor outlet for connecting the motor to the nozzle (fig. 5); wherein the first and second air intakes and the motor are configured in a generally horizontal orientation with respect to the mounting structure, and wherein the motor and the nozzle are configured in a generally vertical orientation with respect to the mounting structure, wherein the horizontal orientation and the vertical orientation are generally perpendicular, so that the first and second air intakes, the motor, and the nozzle define a generally T-shaped configuration (fig. 5, configuration similar to applicant’s fig. 1).

    PNG
    media_image1.png
    257
    465
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4  is rejected under 35 U.S.C. 103 as being unpatentable over Kirschman as applied to claim 1 above and further in view of Clark (US 2011/0010958).
Kirschman discloses the first and second side-mounted air intakes each comprise respective first and second inlet chambers that are open to ambient air, and are respectively connected to first and second inlet apertures connected to the motor (fig. 5); wherein the first and second inlet apertures define a back side of the recessed portion, in contact with the motor and a back plate substantially adjoining the mounting structure (fig. 5 and sketch of fig. 5 below illustrating the recessed portion), and wherein the back side defined by the first and second inlet apertures further comprises a motor intake comprising an opening to admit the respective first and second transverse flows of air into contact with the fan (inside 16, fig. 5, similar to applicant’s configuration illustrated in fig. 1); wherein the inlet chambers face substantially away from the motor in respective directions parallel to the planar surfaces of the mounting structure and mounting wall, and perpendicular to the axis of motor rotation (inside 16, fig. 5, similar to applicant’s configuration illustrated in fig. 1) and the claimed invention except for the inlet chambers have a larger cross-sectional area than the inlet apertures, in order to provide greater air pressure in the inlet chambers and greater air velocity in the inlet apertures. Clark teaches the inlet chambers have a larger cross-sectional area than the inlet apertures, in order to provide greater air pressure in the inlet chambers and greater air velocity in the inlet apertures (claim 7) in order to increase the drying capacity by moving more air per unit time.  Kirschman would benefit equally from increasing the drying capacity by moving more air per unit time. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kirschman with the inlet chambers have a larger cross-sectional area than the inlet apertures, in order to provide greater air pressure in the inlet chambers and greater air velocity in the inlet apertures as taught by Clark in order to increase the drying capacity by moving more air per unit time. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschman as applied to claim 1 above and further in view of Steele (US 2015/0320268).
Kirschman discloses the claimed invention except for the first and second air intakes further comprise respective first and second filters configured along respective exterior openings. Steele teaches the first and second air intakes further comprise respective first and second filters configured along respective exterior openings (19, fig. 4, [0054]) in order to deliver air free of small particles to a user’s hands. Kirschman would benefit equally from delivering air free of small particles to a user’s hands. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kirschman with the first and second air intakes further comprise respective first and second filters configured along respective exterior openings as taught by Steele in order to deliver air free of small particles to a user’s hands. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschman as applied to claim 1 above and further in view of Sawabe (US 20180070783).
Kirschman discloses the claimed invention except for the motor has a vertical height above the mounting structure of less than four inches, in compliance with Americans with Disabilities Act (ADA) requirements. Sawabe teaches the motor has a vertical height above the mounting structure of less than four inches, in compliance with Americans with Disabilities Act (ADA) requirements [0059] in order to attain ADA acceptance allowing increased sale of units. Kirschman would benefit equally from attaining ADA acceptance allowing increased sale of units. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kirschman with the motor has a vertical height above the mounting structure of less than four inches, in compliance with Americans with Disabilities Act (ADA) requirements as taught by Sawabe in order to attain ADA acceptance allowing increased sale of units. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschman in view of Clark.
Kirschman discloses a hand dryer, comprising: a mounting structure having a planar surface for adjoining to a planar surface of a mounting wall upon which the hand dryer is mounted (fig. 5); a motor for rotating a fan that generates an air flow, wherein the motor is mounted transversely upon the mounting structure such that a plane of motor rotation is parallel to the planar surface of the mounting wall, and wherein an axis of motor rotation is perpendicular to the mounting wall (12, 14, fig. 5, motor, not shown, would be concentric with axis of the rotor turning the fan blade which is perpendicular to the mounting wall); a nozzle for receiving the air flow from the motor, and for directing the air flow toward hands of a user [0081-0082]; and an air intake for supplying air to the motor, the air intake (18, 20, fig. 1) comprising: a first side side-mounted air intake, mounted along a first side the motor, for receiving a first transverse flow of air (18, fig. 1); a second side side-mounted air intake, mounted along a second side the motor opposite the first side, for receiving a second transverse flow of air (20, fig. 1); a recessed portion, configured between the first and second side-mounted air intakes, for receiving the motor, and fluidly connecting the motor to the first and second side-mounted air intakes (portion illustrated exterior to 12, 14, see sketch below); wherein the first and second side-mounted air intakes each comprise: respective first and second inlet chambers open to ambient air, and respectively connected to first and second inlet apertures connected to the motor (see sketch of fig. 5, below), 

    PNG
    media_image2.png
    327
    538
    media_image2.png
    Greyscale


Kirschman discloses the claimed invention except for the inlet chambers have a larger cross-sectional area than the inlet apertures, in order to provide greater air pressure in the inlet chambers and greater air velocity in the inlet apertures. Clark teaches the inlet chambers have a larger cross-sectional area than the inlet apertures, in order to provide greater air pressure in the inlet chambers and greater air velocity in the inlet apertures (claim 7) in order to increase the drying capacity by moving more air per unit time.  Kirschman would benefit equally from increasing the drying capacity by moving more air per unit time. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kirschman with the inlet chambers have a larger cross-sectional area than the inlet apertures, in order to provide greater air pressure in the inlet chambers and greater air velocity in the inlet apertures as taught by Clark in order to increase the drying capacity by moving more air per unit time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762